Title: Enclosure: William Tilghman’s Queries regarding Caspar Wistar, [ca. 12 February 1818]
From: Tilghman, William
To: 


                        
                            ca. 12 Feb. 1818
                        
                        
                            
                                1—
                                When was Dr Wistar born & where—
                            
                            
                                2—
                                fFrom what country did his ancestors Emigrate 
                            
                            
                                
                                when did they arrive & in what degree of  kindred was he to the first Emigrant—
                            
                            
                                3. 
                                In what School did he recieve his classical Education
                            
                            
                                4 
                                Under what Physician did he study medicine & when did he commence—
                            
                            
                                5
                                At what time did he take his degree or degrees in medicine & in what colleges—
                            
                            
                                6
                                When did he go to Europe & to what parts did he go & when did he return
                            
                            
                                7
                                What Offices or professorships has he had in this City & what wh were the periods of his appointments
                            
                            
                                8
                                Has he made any discovery’s in Arts or sciences & when
                            
                            
                                9
                                What were the Striking excellencies in his mode of Lecturing on Anatomy
                            
                            
                                10
                                What Printed works was he the author of—
                            
                            
                                11
                                What works in manuscript did he leave finished or Unfinished
                            
                            
                                12
                                What were his domestic habits.
                            
                            
                                13
                                What were his religous sentiments
                            
                            
                                14
                                Are there any Striking Anectotes with regard to his life or his death; which may be properly inserted in his Eulogium—
                            
                            
                                15
                                What distinguished persons in Europe & also what in America wh were his intimate friends & correspondents
                            
                            
                                16
                                What w other services did he render to Science & in what Manner—
                            
                        
                    